ON MOTION FOR REHEARING OR TRANSFER TO THE SUPREME COURT
PER CURIAM.
The Commission has filed a motion for rehearing or to transfer to the Supreme Court on the ground that Marshall is not final because it is pending on application for certiorari in the United States Supreme Court. That application was denied on June 1,1981. 49 L.W. 3893.
On May 26, 1981, the United States Supreme Court decided St. Martin Evangelical Lutheran Church and Northwestern Lutheran Academy v. State of South Dakota, - U.S. -, 101 S.Ct. 2142, 68 L.Ed.2d 612 (1981). In that case the court held the word “church” in the statute means more than the building used for worship when it stated: “The word ‘church’ in § 3309(b) must be construed, instead, to refer to the congregation or the hierarchy itself, that is, the church authorities who conduct the business of hiring, discharging, and directing church employees.” In this case the Diocese constituted the church authorities who were responsible for hiring the teachers.
The court further observed that the schools involved in that case did not have any separate legal identity from the church which controlled them. That fact is pointed out in this case in the opinion.
The court in St. Martin categorically rejected the reasoning of the Secretary of Labor and held that school teacher employees of churches are exempt under § 3309(bXl) from contributions for unemployment compensation. In fact, the court in St. Martin utilized much the same reasoning as did this court in arriving at the same result.
With the decision in St. Martin there is now no doubt that the view of the Secretary of Labor, and imposed by him upon the states, is erroneous and should not be followed.
The motion for rehearing is overruled and the motion to transfer is denied.